Exhibit 10.2

 

[    ] Recipient’s Copy

[    ] Company’s Copy

 

FTI CONSULTING, INC.

2004 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

To Dominic DiNapoli:

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of 125,000 restricted shares (the “Award Shares”) of the
Company’s common stock, $0.01 par value (the “Common Stock”), under the FTI
Consulting, Inc. 2004 Long-Term Incentive Plan, as amended from time to time
(the “Plan”), conditioned upon your agreement to the terms and conditions
described below. The effective date of this Award will be November 1, 2005 (the
“Grant Date”), subject to your promptly signing and returning a copy of this
Agreement (as defined below) to the Company, and delivering to the Company a
stock power, endorsed in blank, with respect to the Award Shares.

 

This Agreement (the “Agreement”) evidences the Award of the Award Shares. The
Award is subject in all respects to and incorporates by reference the terms and
conditions of the Plan. By executing this Agreement, you acknowledge that you
have received a copy of the Plan and the Prospectus for the Plan (as amended
from time to time, the “Prospectus”). You may request additional copies of the
Plan or Prospectus by contacting the Secretary of the Company at FTI Consulting,
Inc., 900 Bestgate Road, Suite 100, Annapolis, Maryland 21401 (Phone:
(410) 224-8770). You also may request from the Secretary of the Company copies
of the other documents that make up a part of the Prospectus (described more
fully at the end of the Prospectus), as well as all reports, proxy statements
and other communications distributed to the Company’s security holders
generally. This Agreement and the Award of the Award Shares are made in
consideration of your employment with the Company and in fulfillment of
applicable terms of the written employment agreement dated as of November 1,
2005 (the “Employment Agreement”), between you and the Company.

 

(1) Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of capitalized words used in this Agreement that are not otherwise
defined herein. Unless otherwise specifically provided in this Agreement, in the
event of any conflict, ambiguity or inconsistency between or among any term,
condition or defined term in this Agreement and the Plan, the provisions of,
first, the Plan, and second, this Agreement, will control in that order of
priority, except in the case of Section 13 of this Agreement which will control
in all cases.

 

(2) Terms and Conditions of the Award. The following terms and conditions will
apply to the Award:

 

  a.

Vesting. All of the Award Shares are nonvested and forfeitable as of the Grant
Date. So long as your Service with the Company or an Affiliate of the Company
continues through the applicable date upon which vesting is scheduled to occur,
one-ninth of the Award Shares will vest and become nonforfeitable on



--------------------------------------------------------------------------------

 

December 31, 2006, and one-ninth of the Award Shares will vest and become
nonforfeitable on each anniversary of such date, such that 100% of the Award
Shares will be vested and nonforfeitable on December 31, 2014. None of the Award
Shares will become vested and nonforfeitable after your Service with the Company
and its Affiliates ceases unless this Agreement provides to the contrary.

 

  b. Acceleration of Vesting. All outstanding Award Shares will become fully
vested and nonforfeitable upon the earliest of:

 

  i. Termination of your employment for any or no reason coincident with or
during the 12-month period after the Change of Control occurs,

 

  ii. termination of your Service by the Company without Cause,

 

  iii. termination of your Service by you with Good Reason,

 

  iv. your death, or

 

  v. your becoming Disabled.

 

  c. Termination of Service. If your Service with the Company and its Affiliates
ceases due to termination (i) by the Company for Cause, or (ii) by you without
Good Reason, all Award Shares that are not then vested and nonforfeitable will
be immediately forfeited for no consideration. If your Service with the Company
and its Affiliates ceases for any other reason, the Award Shares will remain in
full effect.

 

(3) Restrictions on Transfer. You may not sell, assign, transfer, pledge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Award Shares, and unvested Award Shares may not be
subject to execution, attachment or similar process. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

 

(4) Stock Certificates.

 

  a. Unvested Shares. You are reflected as the owner of record of the Award
Shares on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable, and any share
certificates (or electronic delivery) representing such unvested shares will
include a legend to the effect that you may not sell, assign, transfer, pledge,
or hypothecate the Award Shares. You must deliver to the Company, as soon as
practicable after the Grant Date, a stock power, endorsed in blank, with respect
to the Award Shares. If you forfeit any Award Shares, the stock power will be
used to return the certificates for the forfeited Award Shares to the Company’s
transfer agent for cancellation.

 

2



--------------------------------------------------------------------------------

  b. Vested Shares. As soon as practicable after the Award Shares vest, the
Company will deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker on your behalf.
If you are deceased at the time that a delivery of share certificates is to be
made, the certificates will be delivered to your executor, administrator, or
personal representative.

 

  c. Legends. Any share certificates delivered or Award Shares delivered
electronically will, unless the Award Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Award Shares.

 

  d. Postponement of Delivery. The Company may postpone the issuance and
delivery of any Award Shares for so long as the Company determines to be
necessary or advisable to satisfy the following:

 

  i. the completion or amendment of any registration of the Award Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation; and

 

  ii. compliance with any reasonable requests for representations.

 

(5) Taxation.

 

  a. Tax Withholding. By signing this Agreement, you authorize the Company,
except as provided below, to deduct from any compensation or any other payment
of any kind due you the amount of any federal, state, local or foreign taxes
required by law to be withheld as a result of the grant or vesting of the Award
Shares in whole or in part. The Company agrees that it will, upon your request,
permit you to satisfy, in whole or in part, the Company’s minimum statutory
withholding tax obligation (based on minimum rates for federal and state law
purposes, including payroll taxes) which may arise in connection with the Award
either by electing to have the Company withhold the issuance of, or redeem,
shares of Common Stock or by electing to deliver to the Company already-owned
shares of Common Stock of the Company, in either case having a Fair Market Value
equal to the amount necessary to satisfy the statutory minimum withholding
amount due. If you do not make provision for the payment of such taxes when
requested, the Company may refuse to issue any Common Stock certificate under
this Agreement until arrangements satisfactory to the Committee have been made.

 

  b.

Tax Election. You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended. Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities,

 

3



--------------------------------------------------------------------------------

 

irrespective of the fact that such election is also delivered to the Company.
You may not rely on the Company or any of its officers, directors or employees
for tax or legal advice regarding this Award. You acknowledge that you have
sought tax and legal advice from your own advisors regarding this Award or have
voluntarily and knowingly foregone such consultation.

 

(6) Adjustments for Corporate Transactions and Other Events.

 

  a. Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares and the number of such Award Shares that are nonvested
and forfeitable will, without further action of the Committee, be adjusted to
reflect such event. The Committee may make adjustments, in its discretion, to
address the treatment of fractional shares with respect to the Award Shares as a
result of the stock dividend, stock split or reverse stock split. Adjustments
under this Section 6 will be made by the Committee, whose determination as to
what adjustments, if any, will be made and the extent thereof will be final,
binding and conclusive. No fractional Award Shares will result from any such
adjustments.

 

  b. Binding Nature of Agreement. The terms and conditions of this Agreement
will apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, whether as a result of any spin-off, stock split-up, stock dividend,
stock distribution, other reclassification of the Common Stock of the Company,
or other similar event, except as otherwise determined by the Committee. If the
Award Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement will inure to the benefit of the Company’s
successor, and this Agreement will apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.

 

(7) Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement or other service relationship with your Employer and the
Company. This Agreement is not to be construed as a contract of employment or
service relationship between the Company or any of its subsidiaries and you, nor
as a contractual right of you to continue in the employ of, or in a service
relationship with, the Company or any of its subsidiaries for any period of
time. This Agreement does not limit in any manner the right of the Company to
discharge you at any time with or without cause or notice and whether or not
such discharge results in the forfeiture of any Award Shares or any other
adverse effect on your interests under the Plan, subject to the terms of your
Employment Agreement, if applicable.

 

4



--------------------------------------------------------------------------------

(8) Rights as Stockholder. As the owner of record of Award Shares, you are
entitled to all rights of a stockholder of the Company, including the right to
vote the Award Shares, except that you will not have any right to cash dividends
or other distributions declared or paid with respect to nonvested and
forfeitable Award Shares. All cash dividends and any other distributions paid
with respect to nonvested Award Shares will be held by the Company in trust for
your benefit and paid to you upon vesting of the Award Shares. Upon forfeiture
of any Award Shares, any cash dividends and distributions then held in trust
with respect to such shares will be forfeited and will be returned to the
Company.

 

(9) The Company’s Rights. The existence of the Award Shares does not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its subsidiaries, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(10) Entire Agreement. This Agreement, inclusive of the Plan, contains the
entire agreement between you and the Company with respect to the Award Shares.
Any and all existing oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Award Shares are
superseded by this Agreement and are void and ineffective for all purposes.

 

(11) Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan will govern.

 

(12) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award Shares as
determined in the discretion of the Committee, except as provided in the Plan,
the Employment Agreement or in any other written document signed by you and the
Company.

 

(13) Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Award Shares will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

 

5



--------------------------------------------------------------------------------

(14) Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

(15) Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

{The Glossary follows on the next page.}

 

6



--------------------------------------------------------------------------------

GLOSSARY

 

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

 

(b) “Cause” has the meaning ascribed to such term in the Employment Agreement.

 

(c) “Change of Control” has the meaning ascribed to such term in the Employment
Agreement.

 

(d) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual and who are “non-employee directors” within the
meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Exchange Act.

 

(e) “Company” means FTI Consulting, Inc., a Maryland corporation.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

(g) “Good Reason” has the meaning ascribed to such term in the Employment
Agreement.

 

(h) “Service” means your employment or other service relationship with the
Company or an Affiliate of the Company, except that if you cease to be a “common
law employee” of the Company or any of its Affiliates but you continue to
provide bona fide services to the Company or any of its Affiliates following
such cessation in a different capacity, including without limitation as a
director, consultant or independent contractor, then a termination of your
employment or service relationship will not be deemed to have occurred for
purposes of this Agreement upon such change in capacity. In the event that your
employment or service relationship is with a business, trade or entity that,
after the Grant Date, ceases for any reason to be part of the Company or an
Affiliate, your employment or service relationship will be deemed to have
terminated for purposes of this Agreement upon such cessation if your employment
or service relationship does not continue uninterrupted immediately thereafter
with the Company or an Affiliate of the Company.

 

(i) “Disabled”; “Disability” has the meaning ascribed to such terms in the
Employment Agreement.

 

(j) “You”; “Your”. You means the recipient of the Award Shares as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

 

7



--------------------------------------------------------------------------------

{The signature page follows.}

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of this 1st day of November, 2005.

 

FTI CONSULTING, INC. By:  

/s/ THEODORE I. PINCUS

--------------------------------------------------------------------------------

    Theodore I. Pincus     Executive Vice President and Chief Financial Officer

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

WITNESS    DOMINIC DINAPOLI

/s/ JOANNE F. CATANESE

--------------------------------------------------------------------------------

  

/s/ DOMINIC DINAPOLI

--------------------------------------------------------------------------------

Date: November 1, 2005

 

9



--------------------------------------------------------------------------------

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, Dominic DiNapoli, hereby sells, assigns and
transfers unto FTI Consulting, Inc., a Maryland corporation (the “Company”), or
its successor,                  shares of common stock, par value $.01 per
share, of the Company standing in my name on the books of the Company,
represented by Certificate No.         , or as otherwise documented in the stock
ledger for the Company, and hereby irrevocably constitutes and appoints Jack B.
Dunn IV and Theodore I. Pincus, or any one of them, as my attorney-in-fact to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

WITNESS:     

/s/ JOANNE F. CATANESE

--------------------------------------------------------------------------------

  

/s/ DOMINIC DINAPOLI

--------------------------------------------------------------------------------

Dated: November 1, 2005

 

10